UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7040



DIEUNIOUS CADEJUSTE,

                                           Petitioner - Appellant,

          versus


GEORGE KALOROUMAKIS; JOSEPH CURRAN, The At-
torney General of the State of Maryland,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-99-2299-H)


Submitted:   September 21, 2000       Decided:   September 29, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dieunious Cadejuste, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, Jason Trumpbour, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dieunious Cadejuste seeks to appeal the district court’s order

denying his motion construed as a Fed. R. Civ. P. 60(b) motion for

reconsideration based on newly discovered evidence.        We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal based on the reasoning of the dis-

trict court.   See Cadejuste v. Kaloroumakis, No. CA-99-2299-H (D.

Md. July 10, 2000).   We further deny Cadejuste’s motion for the

appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2